Citation Nr: 1400076	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-25 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for PTSD, and assigned a 30 percent disability rating, effective February 20, 2007.  

In his September 2011 VA Form 9, the Veteran requested to appear for a Board videoconference hearing.  The record reflects, however, that he failed to report to his scheduled Board hearing on July 26, 2013, and that he has not provided good cause for his absence.  Accordingly, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

As a result of statements made by the Veteran during an August 2011 VA psychiatry outpatient consultation, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  Therefore, this issue has been added for current appellate consideration.

The issue of entitlement to service connection for headaches has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2011 VA psychiatry outpatient note.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was last afforded a VA examination evaluating his PTSD in August 2010.  Medical evidence of record would suggest that his PTSD had increased in severity since the time of his last VA examination.  Notably, VA mental health outpatient records have noted increasingly lower global assessment of functioning scores, and the Veteran has reported increased symptoms of depression and increased memory loss since the prior examination.  

When there is evidence that a claimant's service-connected disability may have increased in severity since the prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, remand is required in order to schedule the Veteran for a new and contemporaneous VA mental health examination to assess the current severity of his service-connected PTSD.

With respect to the Veteran's TDIU claim, the Board cannot fairly adjudicate that claim without first determining whether the Veteran is indeed no longer engaged in gainful employment, and without obtaining an adequate medical opinion regarding the aggregate effects of his service-connected disabilities on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

While the Veteran reported during his August 2011 VA psychiatry outpatient consultation that he was experiencing decreased concentration, and that he believed this was affecting his work, it remains unclear whether his service-connected disabilities now render him unemployable.  Thus, a medical opinion is required with respect to the effects of his service connected disabilities, in the aggregate, on his ability to secure and follow a substantially gainful occupation.

Finally, the Board observes that the Veteran has received fairly regular VA mental health treatment over the last few years.  Records of his VA care dated since September 2011, however, have not been associated with the claims file.  Under the law, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 and request that he complete and return the form.

2.  Obtain a complete copy of the Veteran's VA mental health treatment records, dated since September 2011, from the pertaining to his claims on appeal from the Madison, Wisconsin VA Medical Center.  

All reasonable attempts should be made to obtain these records.  If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a new VA mental health examination to assess the severity of his PTSD.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner should expressly discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner is additionally asked to provide an opinion as to whether the Veteran's service-connected disabilities (i.e. PTSD, bilateral patellofemoral syndrome, gastroesophageal reflux disease, right elbow epicondylitis, and right wrist sprain), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

In assessing the Veteran's employability, consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  If the examiner who conducts the examination specified in paragraph 2 indicates that he or she is unable to offer an opinion as to whether the Veteran's service-connected disabilities  in the aggregate, render him unable to secure or follow a substantially gainful occupation, the RO/AMC should arrange for a VA examination of the Veteran to address that matter. 

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's increased rating and TDIU claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


(CONTINUED ON THE NEXT PAGE)
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

